Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 1 of 55

 

United States District Court
for the
Southern District of Florida

 

Federal Trade Commission,
Plaintiff,

 

 

On Point Global LLC and others,

)
)
)
v. ) Civil Action No. 19-25046-Civ-Scola
)
)
Defendants. )

Sealed Order Granting Ex Parte
Temporary Restraining Order and Order to Show Cause

The Plaintiff, the Federal Trade Commission (“FTC”), filed this suit seeking
a permanent injunction and other equitable relief pursuant to Section 13(b) of
the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b). Now before the
Court is the FTC’s ex parte motion for a temporary restraining order. For the
reasons set forth below, the Court grants the FTC’s ex parte motion for TRO
(ECF No. 4).

1, Background}!

Burton Katz, Robert Zangrillo, Brent Levison, Elisha Rothman,
Christopher Sherman, and Arlene Mahon (collectively “individual defendants”)
run an online scheme that misleads consumers into providing money and
personal information in exchange for government services such as renewing
one’s driver’s license or determining one’s eligibility for food stamps. The scheme
is facilitated by 54 corporate defendants, which are comprised of operating
companies, transaction entities, and holding companies. (ECF No. 4 at 14.} The
operating companies perform the scheme’s operations including creating the
websites and handling administrative tasks. ([d.) The transaction entities hold
the scheme’s merchant processing accounts and revenues in a number of LLCs
and bank accounts. (Jd.) And, the holding companies exist only to hold or move
assets, often offshore. (Id. at 15.) The individual defendants control the operation
of all 54 corporate defendants. Moreover, the corporate defendants often share

 

1 The factual background is taken from the complaint (ECF No. 1), the
application for temporary restraining order (ECF No. 4), and the supporting
evidentiary submissions.
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 2 of 55

office space, commingle their funds, and coordinate their marketing. (/d. at 17-
18).

The Defendants operate websites that seemingly offer state licensing or
assistance with public benefits, but do not actually provide such services.
Defendants use misleading key words and often pay for search-engine
advertising to appear as a top search result for consumers who are attempting
to search for a government service. (Id. at 2.) Once the websites have attracted
these consumers, the sites use misleading language and branding to induce
consumers to relinquish their credit-card information, personal data, or both.
The Defendants then sell the customers’ data to dozens of marketers. (/d. at 11-
12.)

For example, a consumer who searches “renew Florida driver’s license
online” in May 2019 would see, as the second result, the Defendants’ website.
Defendants’ websites have URLs such as californiadrivers.org,
floridadriverslicenses.org, and indianadriverslicence.org. (Id. at 2.) These sites
have an image of the state’s border and the text, “Your source for [state] driver’s
information.” (Id.) Defendants also operate DMV.com, which offers links for
driver’s services in all 50 states. Under a heading titled “Online DMV Services,”
the site purports to offer services including license renewal, car registration
renewal, and driving records’ search. ([d.)} DMV.com’s Facebook page claims “you
can renew your driver licenses online here!! Skip the lines doing it from you
home” and linking to dmv.com/drivers-license-renewal. Consumers who click
links for the online services are directed to forms for consumers to enter their
personal information and credit card number. (Id.) Once consumers pay, they
receive a PDF entitled “State Drivers License Guide,” which includes general
information about state vehicle services and safe-driving tips. (Jd. at 3.) The sites
do not provide the promised license renewal or other motor vehicle transaction.

Hundreds of customers have complained to law enforcement and
consumer-protection organizations about the Defendants’ misleading websites.
By June 25, 2019, the FTC had received 953 complaints referencing one of the
Defendants’ websites. (Id. at 3-4.)

Additionally, the main Defendant Burton Katz was previously permanently
enjoined by this Court in another lawsuit with the FTC. See FTC v. Acquinity
Interactive, LLC, Case No. 0:14-cv-60166-SCOLA/OTAZO-REYES (S.D. Fla.
2014). The permanent injunction issued in that case prevents Katz from making
misrepresentations to consumers and subjects him to ongoing compliance
monitoring. (Jd. at 20.) Pursuant to the order, in October 2015, Katz submitted
a sworn compliance report to the FTC, in which he was required to “identify all
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 3 of 55

business activities.” He failed to fully disclose all of his ownership interests and
business activities on this form. (/d.)

2. Legal Standard

“In determining whether to grant a preliminary injunction under section
13(B), a district court must (1) determine the likelihood that the FTC will
ultimately succeed on the merits and (2) balance the equities.” FTC v. IAB Mktg.
Assoc., 746 F.3d 1228, 1232 (11th Cir. 2014). The FTC, unlike private plaintiffs,
need not establish irreparable harm to obtain injunctive relief. Id. Additionally,
a court may only issue a temporary restraining order without notice to the
adverse party or its attorney if:

(A) specific facts in an affidavit or a verified complaint clearly show

that immediate and irreparable injury, loss, or damage will
result to the movant before the adverse party can be heard in
opposition [and]

(B) the movant’s attorney certifies in writing any efforts made to give

notice and the reasons why it should not be required.
Fed. R. Civ. P. 65(b). Ex parte temporary restraining orders “should be restricted
to serving their underlying purpose of preserving the status quo and preventing
irreparable harm just so long as is necessary to hold a hearing and no longer.”
Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70
of Alameda Cty., 415 U.S. 423, 439 (1974).

3. Analysis

The declarations that the FTC submitted in support of its Application for
Temporary Restraining Order support the following conclusions of law:

B. In numerous instances, the Defendants misrepresented on their
websites that they would provide government services (e.g., a driver’s license, car
registration, or eligibility determination for public benefits) to consumers who
paid money and/or provided personal information.

C. There is good cause to believe that the Defendants have engaged in
and are likely to engage in acts or practices that violate Section 5(a) of the FTC
Act, 15 U.S.C. § 45(a). To establish a violation of section 5, the Plaintiff must
prove: “(1) there was a representation, (2) the representation was likely to mislead
customers acting reasonably under the circumstances, and (3) the
representation was material.” FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.
2003). The Plaintiff is therefore likely to prevail on the merits of this action. As
demonstrated by the records of undercover purchases; consumer complaints
and declarations; expert testing; corporate, banking, and payment processing
records; and additional documents filed by the FTC, the FTC has established a
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 4 of 55

likelihood of success in showing that the Defendants have deceived consumers
by misrepresenting the services they offer, thus inducing consumers to pay
money or divulge personal information under false pretenses.

E, There is good cause to believe that immediate and irreparable
damage to the Court’s ability to grant effective final relef for consumers —
including monetary restitution, rescission, disgorgement or refunds — will occur
from the sale, transfer, destruction or other disposition or concealment by
Defendants of their assets or records, unless Defendants are immediately
restrained and enjoined by order of this Court; and that, in accordance with Fed.
R. Civ. P. 65(b), the interests of justice require that this Order be granted without
prior notice to Defendants. Thus, there is good cause for relieving Plaintiff of the
duty to provide Defendants with prior notice of its Motion for a Temporary
Restraining Order.

F, Good cause exists for appointing a temporary receiver over the
Receivership Entities, freezing Defendants’ assets, permitting the Plaintiff and
the Receiver immediate access to the Defendants’ business premises, and
permitting the Plaintiff and the Receiver to take expedited discovery.

G, Weighing the equities and considering Plaintiff's likelihood of
ultimate success on the merits, a temporary restraining order with an asset
freeze, the appointment of a temporary receiver, immediate access to business
premises, expedited discovery, and other equitable relief is in the public interest.

H. This Court has authority to issue this Order pursuant to Section
13(b) of the FTC Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65(b}; and
the All Writs Act, 28 U.S.C. § 1651,

I, No security is required of any agency of the United States for
issuance of a temporary restraining order. Fed. R. Civ. P. 65{c).

4. Definitions

For the purpose of this Order, the following definitions shall apply:

A. “Asset” means any legal or equitable interest in, right to, or claim
to, any property, wherever located and by whomever held.
B, “Corporate Defendant” means On Point Global LLC; On Point

Employment LLC; On Point Guides LLC f/k/a Rogue Media Services LLC; DG
DMV LLC; On Point Domains LLC; Final Draft Media LLC; Waltham Technologies
LLC; Cambridge Media Series LLC f/k/a License America Media Series LLC;
Issue Based Media LLC; Bella Vista Media Ltd. also d/b/a BV Media; Carganet
S.A. also d/b/a G8 Labs; Dragon Global LLC; Dragon Global Management LLC;
Dragon Global Holdings LLC; Direct Market LLC; Bluebird Media LLC; Borat
Media LLC; Bring Back the Magic Media LLC; Chametz Media LLC; Chelsea
Media LLC; Coinstar Media LLC; Domain Development Studios LLC; Domain
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 5 of 55

Dividends Media LLC; Eagle Media LLC; Falcon Media LLC; GNR Media LLC;
Island Media LLC; Leatherback Media Group LLC; Macau Media LLC; CEG Media
LLC f/k/a Matzoh Media LLC; MBL Media Ltd. Inc.; Orange and Blue Media LLC;
Orange Grove Media LLC; Panther Media LLC; Pirate Media LLC; Pivot Media
Group LLC; PJ Groove Media LLC; Sandman Media Group LLC; Shadow Media
LLC; Skylar Media LLC; Slayer Billing LLC; Spartacus Media LLC; Very Busy
Media LLC; Wasabi Media LLC; Yamazaki Media LLC; Bronco Family Holdings
LP a/k/a Bronco Holdings Family LP; BAL Family LP; Cardozo Holdings LLC;
714 Media Ltd.; Mac Media Ltd.; On Point Capital Partners LLC; License America
Management LLC; License America Holdings LLC; Blackbird Media LLC; and
each of their subsidiaries, affiliates, successors, and assigns.

C, “Defendant(s)” means Corporate Defendants and Individual
Defendants, individually, collectively, or in any combination.
D. “Document” is synonymous in meaning and equal in scope to the

usage of “document” and “electronically stored information” in Federal Rule of
Civil Procedure 34{a), and includes writings, drawings, graphs, charts,
photographs, sound and video recordings, images, Internet sites, web pages,
websites, electronic correspondence, including e-mail and instant messages,
contracts, accounting data, advertisements, FTP Logs, Server Access Logs,
books, written or printed records, handwritten notes, telephone logs, telephone
scripts, receipt books, ledgers, personal and business canceled checks and
check registers, bank statements, appointment books, computer records,
' customer or sales databases and any other electronically stored information,

including Documents located on remote servers or cloud computing systems,
and other data or data compilations from which information can be obtained
directly or, if necessary, after translation into a reasonably usable form. A draft
or non-identical copy is a separate document within the meaning of the term.

E. “Electronic Data Host” means any person or entity in the business
of storing, hosting, or otherwise maintaining electronically stored information.
This includes, but is not limited to, any entity hosting a website or server, and
any entity providing “cloud based” electronic storage.

F, “Individual Defendant(s)” means Burton Katz, Brent Levison,
Robert Zangrillo, Arlene Mahon, Elisha Rothman, and Christopher Sherman,
individually, collectively, or in any combination.

G, “Receiver” means the temporary receiver appointed in Section XI of
this Order and any deputy receivers that shall be named by the temporary
receiver.

H. “Receivership Entities” means Corporate Defendants as well as

any other entity that has conducted any business related to online marketing of
government services or instructional guides, including receipt of Assets derived
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 6 of 55

from any activity that is the subject of the Complaint in this matter, and that the
Receiver determines is controlled or owned by any Defendant.

5. Conclusion

For the foregoing reasons, it is ordered and adjudged that the Plaintiff's
Application for Temporary Restraining Order (ECF No. 4) is granted as follows:

(1) Prohibited Business Activities. The Defendants, the Defendants’
officers, agents, employees, and attorneys, and all other persons in active concert
or participation with them, who receive actual notice of this Order by personal
service or otherwise, whether acting directly or indirectly, in connection with the
advertising, marketing, promoting, or offering for sale of any goods or services,
are temporarily restrained and enjoined from misrepresenting or assisting others

in misrepresenting, expressly or by implication, any material fact, including, but
not limited to:

A, That consumers can complete state motor vehicle or state licensing
transactions or obtain public-benefits eligibility determinations on Defendants’
websites;

B, That consumers who submit payment and/or personal information

on Defendants’ websites will receive a state motor vehicle service or license, or a
public-benefits eligibility determination; and

C. Any other fact material to consumers concerning any good or
service, such as: the total costs; any material restrictions, limitations, or
conditions; or any material aspect of its performance, efficacy, nature, or central
characteristics.

(2) Prohibition on Release of Customer Information. The
Defendants, the Defendants’ officers, agents, employees, and attorneys, and all
other persons in active concert or participation with any of them, who receive
actual notice of this Order, whether acting directly or indirectly, are hereby
temporarily restrained and enjoined from:

A. Selling, renting, leasing, transferring, or otherwise disclosing, the
name, address, birth date, telephone number, email address, credit card
number, bank account number, Social Security number, or other financial or
identifying information of any person that any Defendant obtained in connection
with any activity that pertains to the subject matter of this Order; and

B. Benefitting from or using the name, address, birth date, telephone
number, email address, credit card number, bank account number, Social
Security number, or other financial or identifying information of any person that
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 7 of 55

any Defendant obtained in connection with any activity that pertains to the
subject matter of this Order.

C. Provided, however, that Defendants may disclose such identifying
information to a law enforcement agency, to their attorneys as required for their
defense, as required by any law, regulation, or court order, or in any filings,
pleadings or discovery in this action in the manner required by the Federal Rules
of Civil Procedure and by any protective order in the case.

(3) Asset Freeze. The Defendants and their officers, agents, employees,
and attorneys, and all other persons in active concert or participation with any
of them, who receive actual notice of this Order, whether acting directly or
indirectly, are hereby temporarily restrained and enjoined from:

A. Transferring, liquidating, converting, encumbering, pledging,
loaning, selling, concealing, dissipating, disbursing, assigning, relinquishing,
spending, withdrawing, granting a lien or security interest or other interest in,
or otherwise disposing of any assets that are:
owned or controlled, directly or indirectly, by any Defendant;
held, in part or in whole, for the benefit of any Defendant;
in the actual or constructive possession of any Defendant; or
owned or controlled by, in the actual or constructive
possession of, or otherwise held for the benefit of, any
corporation, partnership, asset protection trust, or other
entity that is directly or indirectly owned, managed or
controlled by any Defendant.

B. Opening or causing to be opened any safe deposit boxes, commercial
mail boxes, or storage facilities titled in the name of any Defendant or subject to
access by any Defendant, except as necessary to comply with written requests
from the Receiver acting pursuant to its authority under this Order;

C. Incurring charges or cash advances on any credit, debit, or ATM
card issued in the name, individually or jointly, of any Corporate Defendant or
any corporation, partnership, or other entity directly or indirectly owned,
managed, or controlled by any Defendant or of which any Defendant is an officer,
director, member, or manager. This includes any corporate bankcard or
corporate credit card account for which any Defendant is, or was on the date
that this Order was signed, an authorized signor; and

D. Cashing any checks or depositing any money orders or cash received
from consumers, clients, or customers of any Defendant.

E. The assets affected by this Section shall include: (1) all assets of
Defendants as of the time this Order is entered; and (2) assets obtained by
Defendants after this Order is entered if those assets are derived from any

BONE
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 8 of 55

activity that is the subject of the Complaint in this matter or that is prohibited
by this Order. This Section does not prohibit any transfers to the Receiver or
repatriation of foreign assets specifically required by this order.

(4) Duties of Asset Holders and Other Third Parties. Any financial or
brokerage institution, Electronic Data Host, credit card processor, payment
processor, merchant bank, acquiring bank, independent sales organization,
third party processor, payment gateway, insurance company, business entity, or
person who receives actual notice of this,Order (by service or otherwise) that:

(a) has held, controlled, or maintained custody, through an account or
otherwise, of any document on behalf of any Defendant or any asset that has
been owned or controlled, directly or indirectly, by any Defendant; held, in part
or in whole, for the benefit of any Defendant; in the actual or constructive
possession of any Defendant; or owned or controlled by, in the actual or
constructive possession of, or otherwise held for the benefit of, any corporation,
partnership, asset protection trust, or other entity that is directly or indirectly
owned, managed or controlled by any Defendant;

(b) has held, controlled, or maintained custody, through an account or
otherwise, of any document or asset associated with credits, debits, or charges
made on behalf of any Defendant, including reserve funds held by payment
processors, credit card processors, merchant banks, acquiring banks,
independent sales organizations, third party processors, payment gateways,
insurance companies, or other entities; or

(c) has extended credit to any Defendant, including through a credit card
account, shall:

A. Hold, preserve, and retain within its control and prohibit the
withdrawal, removal, alteration, assignment, transfer, pledge, encumbrance,
disbursement, dissipation, relinquishment, conversion, sale, or other disposal of
any such document or asset, as well as all documents or other property related
to such assets, except by further order of this Court; provided, however, that this
provision does not prohibit an Individual Defendant from incurring charges on a
personal credit card established prior to entry of this Order, up to the pre-
existing credit limit;

B. Deny any person, except the Receiver, access to any safe deposit
box, commercial mail box, or storage facility that is titled in the name of any
Defendant, either individually or jointly, or otherwise subject to access by any
Defendant;

C. Provide the Plaintiff’s counsel and the Receiver, within three (3) days
of receiving a copy of this Order, a sworn statement setting forth, for each asset
or account covered by this Section:
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 9 of 55

1. The identification number of each such account or asset;

The balance of each such account, or a description of the
nature and value of each such asset as of the close of business
on the day on which this Order is served, and, if the account
or other asset has been closed or removed, the date closed or
removed, the total funds removed in order to close the
account, and the name of the person or entity to whom such

account or other asset was remitted; and
3. The identification of any safe deposit box, commercial mail
box, or storage facility that is either titled in the name,
individually or jointly, of any Defendant, or is otherwise

subject to access by any Defendant; and
D. Upon the request of the Plaintiff's counsel or the Receiver, promptly
provide Plaintiff's counsel and the Receiver with copies of all records or other
documents pertaining to any account covered by this Section or asset, including
originals or copies of account applications, account statements, signature cards,
checks, drafts, deposit tickets, transfers to and from the accounts, including wire
transfers and wire transfer instructions, all other debit and credit instruments
or slips, currency transaction reports, 1099 forms, and all logs and records

pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.

E. Provided, however, that this Section does not prohibit any transfers
to the Receiver or repatriation of foreign assets specifically required by this
Order.

(5) Financial Disclosures. Each Defendant, within five (5) days of

 

service of this Order upon them, shall prepare and deliver to Plaintiff's counsel
and the Receiver:

A, Completed financial statements on the forms attached to this Order
as Attachment A (Financial Statement of Individual Defendant) for each
Individual Defendant, and Attachment B (Financial Statement of Corporate
Defendant) for each Corporate Defendant; and

B. Completed Attachment C (IRS Form 4506, Request for Copy of a Tax
Return) for each Individual and Corporate Defendant.

(6) Foreign Asset Repatriation. Within five (5) days following the
service of this Order, each Defendant shall:

A, Provide Plaintiff's counsel and the Receiver with a full accounting,
verified under oath and accurate as of the date of this Order, of all assets,
documents, and accounts outside of the United States which are: (1) titled in
the name, individually or jointly, of any Defendant; (2) held by any person or
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 10 of 55

entity for the benefit of any Defendant or for the benefit of any corporation,
partnership, asset protection trust, or other entity that is directly or indirectly
owned, managed or controlled by any Defendant; or (3) under the direct or
indirect control, whether jointly or singly, of any Defendant;

B. Take all steps necessary to provide Plaintiff's counsel and Receiver
access to all documents and records that may be held by third parties located
outside of the territorial United States of America, including signing the Consent
to Release of Financial Records appended to this Order as Attachment D;

Cc, Transfer to the territory of the United States all documents and
assets located in foreign countries which are: (1) titled in the name, individually
or jointly, of any Defendant; (2} held by any person or entity for the benefit of
any Defendant or for the benefit of any corporation, partnership, asset protection
trust, or other entity that is directly or indirectly owned, managed, or controlled
by any Defendant; or (3) under the direct or indirect control, whether jointly or
singly, of any Defendant; and

dD, The same business day as any repatriation, (1) notify the Receiver
and counsel for Plaintiff of the name and location of the financial institution or
other entity that is the recipient of such documents or assets; and (2) serve this
Order on any such financial institution or other entity.

(7) Non-Interference with Repatriation. The Defendants, the
Defendants’ officers, agents, employees, and attorneys, and all other persons in
active concert or participation with any of them, who receive actual notice of this
Order, whether acting directly or indirectly, are hereby temporarily restrained
and enjoined from taking any action, directly or indirectly, which may result in
the encumbrance or dissipation of foreign assets, or in the hindrance of the
repatriation required by this Order, including, but not limited to:

A. Sending any communication or engaging in any other act, directly
or indirectly, that results in a determination by a foreign trustee or other entity
that a “duress” event has occurred under the terms of a foreign trust agreement
until such time that all Defendants’ assets have been fully repatriated pursuant
to this Order; or

B. Notifying any trustee, protector or other agent of any foreign trust or
other related entities of either the existence of this Order, or of the fact that
repatriation is required pursuant to a court order, until such time that all
Defendants’ assets have been fully repatriated pursuant to this Order.

(8) Consumer Credit Reports. The Plaintiff may obtain credit reports
concerning any Defendants pursuant to Section 604{a)(1) of the Fair Credit
Reporting Act, 15 U.S.C. 1681b(a)(1), and that, upon written request, any credit
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 11 of 55

reporting agency from which such reports are requested shall provide them to
Plaintiff.

(9) Preservation of Records. The Defendants, the Defendants’ officers,
agents, employees, and attorneys, and all other persons in active concert or
participation with any of them, who receive actual notice of this Order, whether
acting directly or indirectly, are hereby temporarily restrained and enjoined from:

A. Destroying, erasing, falsifying, writing over, mutilating, concealing,
altering, transferring, or otherwise disposing of, in any manner, directly or
indirectly, documents that relate to: (1) the business, business practices, assets,
telephone records, email account records, or business or personal finances of
any Defendant; (2) any webpage or website operated, in whole or in part, on any
Defendant’s or Defendants’ behalf; (3) any electronic communications sent or
received by Defendants; (4) the business practices or finances of entities directly
or indirectly under the control of any Defendant; or (5) the business practices or
finances of entities directly or indirectly under common control with any other
Defendant; and

B. Failing to create and maintain documents that, in reasonable detail,
accurately, fairly, and completely reflect Defendants’ incomes, disbursements,
transactions, and use of Defendants’ assets.

(10) Report of New Business Activity. The Defendants, the Defendants’
officers, agents, employees, and attorneys, and all other persons in active concert
or participation with any of them, who receive actual notice of this Order,
whether acting directly or indirectly, are hereby temporarily restrained and
enjoined from creating, operating, or exercising any control over any business
entity, whether newly formed or previously inactive, including any partnership,
limited partnership, joint venture, sole proprietorship, or corporation, without
first providing Plaintiff's counsel and the Receiver with a written statement
disclosing: (1) the name of the business entity; (2) the address and telephone
number of the business entity; (3) the names of the business entity’s officers,
directors, principals, managers, and employees; and (4) a detailed description of
the business entity’s intended activities.

{11} Temporary Receiver. Melanie Damian is appointed as temporary
receiver of the Receivership Entities with full powers of an equity receiver. The

Receiver shall be solely the agent of this Court in acting as Receiver under this
Order.
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 12 of 55

(12) Duties and Authority of Receiver. The Receiver is directed and
authorized to accomplish the following:

A. Assume full control of Receivership Entities by removing, as the
Receiver deems necessary or advisable, any director, officer, independent
contractor, employee, attorney, or agent of any Receivership Entity from control
of, management of, or participation in, the affairs of the Receivership Entity;

B. Take exclusive custody, control, and possession of all assets and
documents of, or in the possession, custody, or under the control of, any
Receivership Entity, wherever situated;

C, Take exclusive custody, control, and possession of all documents or
assets associated with credits, debits, or charges made on behalf of any
Receivership Entity, wherever situated, including reserve funds held by payment
processors, credit card processors, merchant banks, acquiring banks,
independent sales organizations, third party processors, payment gateways,
insurance companies, or other entities;

D. Conserve, hold, manage, and prevent the loss of all assets of the
Receivership Entities, and perform all acts necessary or advisable to preserve the
value of those assets. The Receiver shall assume control over the income and
profits therefrom and all sums of money now or hereafter due or owing to the
Receivership Entities. The Receiver shall have full power to sue for, collect, and
receive, all assets of the Receivership Entities and of other persons or entities
whose interests are now under the direction, possession, custody, or control of,
the Receivership Entities. Provided, however, that the Receiver shall not attempt
to collect any amount from a consumer if the Receiver believes the consumer’s
debt to the Receivership Entities has resulted from the deceptive acts or practices
or other violations of law alleged in the Complaint in this matter, without prior
Court approval;

E. Investigate any claims the Receiver on behalf of the Receivership
Defendants may possess against third parties, including but not limited to
claims seeking imposition of constructive trusts, disgorgement of profits,
recovery and/or avoidance of fraudulent transfers, and claims in contract, law,
tort, and equity.

F, Obtain, conserve, hold, manage, and prevent the loss of all
documents of the Receivership Entities, and perform all acts necessary or
advisable to preserve such documents. The Receiver shall: divert mail; preserve
all documents of the Receivership Entities that are accessible via electronic
means (such as online access to financial accounts and access to electronic
documents held onsite or by Electronic Data Hosts, by changing usernames,
passwords or other log-in credentials; take possession of all electronic
documents of the Receivership Entities stored onsite or remotely; take whatever
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 13 of 55

steps necessary to preserve all such documents; and obtain the assistance of the
FTC’s Digital Forensic Unit for the purpose of obtaining electronic documents
stored onsite or remotely.

G, Choose, engage, and employ attorneys, accountants, appraisers,
and other independent contractors and technical specialists, as the Receiver
deems advisable or necessary in the performance of duties and responsibilities
under the authority granted by this Order;

H, Make payments and disbursements from the receivership estate
that are necessary or advisable for carrying out the directions of, or exercising
the authority granted by, this Order, and to incur, or authorize the making of,
such agreements as may be necessary and advisable in discharging his or her
duties as Receiver. The Receiver shall apply to the Court for prior approval of
any payment of any debt or obligation incurred by the Receivership Entities prior
to the date of entry of this Order, except payments that the Receiver deems
necessary or advisable to secure assets of the Receivership Entities, such as
rental payments;

I. Take all steps necessary to secure and take exclusive custody of
each location from which the Receivership Entities operate their businesses.
Such steps may include, but are not limited to, any of the following, as the
Receiver deems necessary or advisable: (1) securing the location by changing
the locks and alarm codes and disconnecting any internet access or other means
of access to the computers, servers, internal networks, or other records
maintained at that location; and (2) requiring any persons present at the location
to leave the premises, to provide the Receiver with proof of identification, and/or
to demonstrate to the satisfaction of the Receiver that such persons are not
removing from the premises documents or assets of the Receivership Entities.
Law enforcement personnel, including, but not limited to, police or sheriffs, may
assist the Receiver in implementing these provisions in order to keep the peace
and maintain security. If requested by the Receiver, the United States Marshal
will provide appropriate and necessary assistance to the Receiver to implement
this Order and is authorized to use any necessary and reasonable force to do so;

J. Take all steps necessary to prevent the modification, destruction, or
erasure of any web page or website registered to and operated, in whole or in
part, by any Defendants, and to provide access to all such web page or websites
to Plaintiff's representatives, agents, and assistants, as well as Defendants and
their representatives;

K, Enter into and cancel contracts and purchase insurance as
advisable or necessary;
Case 1:19-cv-25046-RNS Documenti7 Entered on FLSD Docket 12/13/2019 Page 14 of 55

L. Prevent the inequitable distribution of assets and determine, adjust,
and protect the interests of consumers who have transacted business with the
Receivership Entities;

M. Make an accounting, as soon as practicable, of the assets and
financial condition of the receivership and file the accounting with the Court and
deliver copies thereof to all parties;

N, Institute, compromise, adjust, appear in, intervene in, defend,
dispose of, or otherwise become party to any legal action in state, federal or
foreign courts or arbitration proceedings as the Receiver deems necessary and
advisable to preserve or recover the assets of the Receivership Entities, or to
carry out the Receiver’s mandate under this Order, including but not limited to,
actions challenging fraudulent or voidable transfers;

O. Issue subpoenas to obtain documents and records pertaining to the
Receivership, and conduct discovery in this action on behalf of the receivership
estate, in addition to obtaining other discovery as set forth in this Order;

P, Open one or more bank accounts at designated depositories for
funds of the Receivership Entities. The Receiver shall deposit all funds of the
Receivership Entities in such designated accounts and shall make all payments
and disbursements from the receivership estate from such accounts. The
Receiver shall serve copies of monthly account statements on all parties;

Q. Maintain accurate records of all receipts and expenditures incurred
as Receiver;

R. Allow the Plaintiffs representatives, agents, and assistants, as well
as the Defendants’ representatives and the Defendants themselves, reasonable
access to the premises of the Receivership Entities, or any other premises where
the Receivership Entities conduct business. The purpose of this access shall be
to inspect and copy any and all books, records, documents, accounts, and other
property owned by, or in the possession of, the Receivership Entities or their
agents. The Receiver shall have the discretion to determine the time, manner,
and reasonable conditions of such access;

Ss. Allow the Plaintiff's representatives, agents, and assistants, as well
as Defendants and their representatives reasonable access to all documents in
the possession, custody, or control of the Receivership Entities;

T. Cooperate with reasonable requests for information or assistance
from any state or federal civil or criminal law enforcement agency;

Uz. Suspend business operations of the Receivership Entities if in the
judgment of the Receiver such operations cannot be continued legally and
profitably;

V. If the Receiver identifies a nonparty entity as a Receivership Entity,

promptly notify the entity as well as the parties, and inform the entity that it can
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 15 of 55

challenge the Receiver’s determination by filing a motion with the Court.
Provided, however, that the Receiver may delay providing such notice until the
Receiver has established control of the nonparty entity and its assets and
records, if the Receiver determines that notice to the entity or the parties before
the Receiver establishes control over the entity may result in the destruction of
records, dissipation of assets, or any other obstruction of the Receiver’s control
of the entity; and

W. If in the Receiver’s judgment the business operations cannot be
continued legally and profitably, take all steps necessary to ensure that any of
the Receivership Entities’ web pages or websites relating to the activities alleged
in the Complaint cannot be accessed by the public, or are modified for consumer
education and/or informational purposes, and take all steps necessary to ensure
that any telephone numbers associated with the Receivership Entities cannot be
accessed by the public, or are answered solely to provide consumer education or
information regarding the status of operations.

(13) Receiver’s Report. The Receiver must:

A. File a summary report with the Court of the temporary receivership
at or before the hearing provided for in Section XXVI, and include the following
information:

Ll, The steps taken by the Receiver to implement the terms of the TRO;

2. The known value of assets and sum of liabilities of the Receivership

Entities;

3. The steps the Receiver intends to take in the future to protect

receivership assets, recover receivership assets from third parties, and

adjust receivership liabilities if s/he is appointed a permanent receiver;

4. the Receiver’s opinion on whether any portion of the business of any
of the Receivership Entities can continue to operate legally and profitably;
and

5. Any other matters which the Receiver believes should be brought to

the Court’s attention.

(14) Transfer of Receivership Property to Receiver. The Defendants
and any other person, with possession, custody or control of property of, or
records relating to, the Receivership Entities shall, upon notice of this Order by
personal service or otherwise, fully cooperate with and assist the Receiver in
taking and maintaining possession, custody, or control of the assets and
documents of the Receivership Entities and immediately transfer or deliver to
the Receiver possession, custody, and control of, the following:

A, All assets held by or for the benefit of the Receivership Entities;
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 16 of 55

B, All documents or assets associated with credits, debits, or charges
made on behalf of any Receivership Entity, wherever situated, including reserve
funds held by payment processors, credit card processors, merchant banks,
acquiring banks, independent sales organizations, third party processors,
payment gateways, insurance companies, or other entities;

C. All documents of or pertaining to the Receivership Entities;

D. All computers, electronic devices, mobile devices and machines used
to conduct the business of the Receivership Entities;

E. All assets and documents belonging to other persons or entities

whose interests are under the direction, possession, custody, or control of the
Receivership Entities; and

F. All keys, codes, user names and passwords necessary to gain or to
secure access to any assets or documents of or pertaining to the Receivership
Entities, including access to their business premises, means of communication,
accounts, computer systems (onsite and remote), Electronic Data Hosts, or other
property.

G. In the event that any person or entity fails to deliver or transfer any
asset or document, or otherwise fails to comply with any provision of this Section,
the Receiver may file an Affidavit of Non-Compliance regarding the failure and a
motion seeking compliance or a contempt citation.

(15) Provision of Information to Receiver. The Defendants shall
immediately provide to the Receiver:

A. A list of all assets and accounts of the Receivership Entities that are
held in any name other than the name of a Receivership Entity, or by any person
or entity other than a Receivership Entity;

B. A list of all agents, employees, officers, attorneys, servants and those
persons in active concert and participation with the Receivership Entities, or who
have been associated or done business with the Receivership Entities; and

C, A description of any documents covered by attorney-client privilege
or attorney work product, including files where such documents are likely to be
located, authors or recipients of such documents, and search terms likely to
identify such electronic documents.

(16) Cooperation with the Receiver. The Defendants; Receivership
Entities; Defendants’ or Receivership Entities’ officers, agents, employees, and
attorneys, all other persons in active concert or participation with any of them,
and any other person with possession, custody, or control of property of or
records relating to the Receivership entities who receive actual notice of this
Order shall fully cooperate with and assist the Receiver. This cooperation and
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 17 of 55

assistance shall include, but is not limited to, providing information to the
Receiver that the Receiver deems necessary to exercise the authority and
discharge the responsibilities of the Receiver under this Order; providing any
keys, codes, user names and passwords required to access any computers,
electronic devices, mobile devices, and machines (onsite or remotely) and any
cloud account (including specific method to access account) or electronic file in
any medium; advising all persons who owe money to any Receivership Entity
that all debts should be paid directly to the Receiver; and transferring funds at
the Receiver’s direction and producing records related to the assets and sales of
the Receivership Entities.

(17) Non-Interference with the Receiver. The Defendants;
Receivership Entities; Defendants’ or Receivership Entities’ officers, agents,
employees, attorneys, and all other persons in active concert or participation
with any of them, who receive actual notice of this Order, and any other person

served with a copy of this Order, are hereby restrained and enjoined from directly
or indirectly:

A. Interfering with the Receiver’s efforts to manage, or take custody,
control, or possession of, the assets or documents subject to the receivership;

B, Transacting any of the business of the Receivership Entities;

C. Transferring, receiving, altering, selling, encumbering, pledging,

assigning, liquidating, or otherwise disposing of any assets owned, controlled, or
in the possession or custody of, or in which an interest is held or claimed by, the
Receivership Entities; or

D. Refusing to cooperate with the Receiver or the Receiver’s duly
authorized agents in the exercise of their duties or authority under any order of
this Court.

(18) Stay of Actions. Except by leave of this Court, during the pendency
of the receivership ordered herein, Defendants, Defendants’ officers, agents,
employees, attorneys, and all other persons in active concert or participation
with any of them, who receive actual notice of this Order, and their corporations,
subsidiaries, divisions, or affiliates, and all investors, creditors, stockholders,
lessors, customers and other persons seeking to establish or enforce any claim,
right, or interest against or on behalf of Defendants, and all others acting for or
on behalf of such persons, are hereby enjoined from taking action that would
interfere with the exclusive jurisdiction of this Court over the assets or
documents of the Receivership Entities, including, but not limited to:
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 18 of 55

A, Filing or assisting in the filing of a petition for relief under the
Bankruptcy Code, 11 U.S.C. § 101 et seg, or of any similar insolvency
proceeding on behalf of the Receivership Entities;

B. Commencing, prosecuting, or continuing a judicial, administrative,
or other action or proceeding against the Receivership Entities, including the
issuance or employment of process against the Receivership Entities, except that
such actions may be commenced if necessary to toll any applicable statute of
limitations;

On Filing or enforcing any lien on any asset of the Receivership Entities,
taking or attempting to take possession, custody, or control of any asset of the
Receivership Entities; or attempting to foreclose, forfeit, alter, or terminate any
interest in any Asset of the Receivership Entities, whether such acts are part of
a judicial proceeding, are acts of self-help, or otherwise; or
Provided, however, that this Order does not stay: (1} the commencement or
continuation of a criminal action or proceeding; (2) the commencement or
continuation of an action or proceeding by a governmental unit to enforce such
governmental unit’s police or regulatory power; or (3) the enforcement of a
judgment, other than a money judgment, obtained in an action or proceeding by
a governmental unit to enforce such governmental unit’s police or regulatory
power.

(19) Compensation of Receiver. The Receiver and all personnel hired
by the Receiver as herein authorized, including counsel to the Receiver and
accountants, are entitled to reasonable compensation for the performance of
duties pursuant to this Order and for the cost of actual out-of-pocket expenses
incurred by them, from the assets now held by, in the possession or control of,
or which may be received by, the Receivership Entities. The Receiver shall file
with the Court and serve on the parties periodic requests for the payment of such
reasonable compensation, with the first such request filed no more than sixty
(60) days after the date of entry of this Order. The Receiver shall not increase
the hourly rates used as the bases for such fee applications without prior
approval of the Court.

(20) Receiver’s Bond. By no later than January 9, 2020, the Receiver
shall file with the Clerk of this Court a bond in the sum of $10,000, conditioned
that the Receiver will well and truly perform the duties of the office and abide by
and perform all acts the Court directs. 28 U.S.C. § 754.
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 19 of 55

(21) Immediate Access to Business Premises and Records. It is
further ordered that:

A, In order to allow Plaintiff and the Receiver to preserve assets and
evidence relevant to this action and to expedite discovery, Plaintiff and the
Receiver, and their representatives, agents, contractors, and assistants, shall
have immediate access to the business premises and storage facilities, owned,
controlled, or used by the Receivership Entities. Such locations include, but are
not limited to, 350 NE 60th St., Miami, FL, 33137; 900 N. Federal Hwy. #100,
Boca Raton, FL, 33432; 9200 Sunset Blvd. #1201, West Hollywood, CA, 90069;
Luis Bonavita, World Trade Center Free Zone, Of. 001, Montevideo, Uruguay; Rio
Segundo, Oficentro Plaza Aeropuerto, Oficina C-19, Alajuela, Costa Rica; and
any offsite location or commercial mailbox used by the Receivership Entities.
The Receiver may exclude Defendants, Receivership Entities, and their
employees from the business premises during the immediate access.

B. Plaintiff and the Receiver, and their representatives, agents,
contractors, and assistants, are authorized to remove documents from the
Receivership Entities’ premises in order that they may be inspected, inventoried,
and copied. Plaintiff shall return any removed materials to the Receiver within
five (5) business days of completing inventorying and copying, or such time as is
agreed upon by Plaintiff and the Receiver;

C. Plaintiff's access to the Receivership Entities’ documents pursuant
to this Section shall not provide grounds for any Defendant to object to any
subsequent request for documents served by Plaintiff.

D. Plaintiff and the Receiver, and their representatives, agents,
contractors, and assistants, are authorized to obtain the assistance of federal,
state and local law enforcement officers as they deem necessary to effect service
and to implement peacefully the provisions of this Order;

E, If any documents, computers, or electronic storage devices
containing information related to the business practices or finances of the
Receivership Entities are at a location other than those listed herein, including
personal residence(s) of any Defendant, then, immediately upon receiving notice
of this order, Defendants and Receivership Entities shall produce to the Receiver
all such documents, computers, and electronic storage devices, along with any
codes or passwords needed for access. In order to prevent the destruction of
computer data, upon service of this Order, any such computers or electronic
storage devices shall be powered down in the normal course of the operating
system used on such devices and shall not be powered up or used until produced
for copying and inspection; and

F. If any communications or records of any Receivership Entity are
stored with an Electronic Data Host, such Entity shall, immediately upon
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 20 of 55

receiving notice of this order, provide the Receiver with the username,
passwords, and any other login credential needed to access the communications

and records, and shall not attempt to access, or cause a third-party to attempt
to access, the communications or records.

(22) Distribution of Order By Defendants. The Defendants shall
immediately provide a copy of this Order to each affiliate, telemarketer, marketer,
sales entity, successor, assign, member, officer, director, employee, agent,
independent contractor, client, attorney, spouse, subsidiary, division, and
representative of any Defendant, and shall, within ten (10) days from the date of
entry of this Order, and provide Plaintiff and the Receiver with a sworn statement
that this provision of the Order has been satisfied, which statement shall include
the names, physical addresses, phone number, and email addresses of each
such person or entity who received a copy of the Order. Furthermore,
Defendants shall not take any action that would encourage officers, agents,
members, directors, employees, salespersons, independent contractors,
attorneys, subsidiaries, affiliates, successors, assigns or other persons or entities
in active concert or participation with them to disregard this Order or believe
that they are not bound by its provisions.

(23) Expedited Discovery. Notwithstanding the provisions of the Fed. R.
Civ. P. 26(d) and (f} and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a}, 33,
34, and 45, Plaintiff and the Receiver are granted leave, at any time after service
of this Order, to conduct limited expedited discovery for the purpose of
discovering: (1) the nature, location, status, and extent of Defendants’ assets;
(2) the nature, location, and extent of Defendants’ business transactions and
operations; (3) documents reflecting Defendants’ business transactions and
operations; or (4) compliance with this Order. The limited expedited discovery
set forth in this Section shall proceed as follows:

A. Plaintiff and the Receiver may take the deposition of parties and
non-parties. Forty-eight (48) hours’ notice shall be sufficient notice for such
depositions. The limitations and conditions set forth in Rules 30(a)(2)(B) and
31(a}(2)(B) of the Federal Rules of Civil Procedure regarding subsequent
depositions of an individual shall not apply to depositions taken pursuant to this
Section. Any such deposition taken pursuant to this Section shall not be
counted towards the deposition limit set forth in Rules 30(a)}(2)(A) and 31(a}(2)(A)
and depositions may be taken by telephone or other remote electronic means;

B, Plaintiff and the Receiver may serve upon parties requests for
production of documents or inspection that require production or inspection
within five (5) days of service, provided, however, that three (3) days of notice
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 21 of 55

shall be deemed sufficient for the production of any such documents that are
maintained or stored only in an electronic format.

C. Plaintiff and the Receiver may serve upon parties interrogatories
that require response within five (5) days after Plaintiff serves such
interrogatories;

D. The Plaintiff and the Receiver may serve subpoenas upon non-
parties that direct production or inspection within five (5) days of service.

E. Service of discovery upon a party to this action, taken pursuant to
this Section, shall be sufficient if made by facsimile, email, or by overnight
delivery.

F, Any expedited discovery taken pursuant to this Section is in addition

to, and is not subject to, the limits on discovery set forth in the Federal Rules of
Civil Procedure and the Local Rules of this Court. The expedited discovery
permitted by this Section does not require a meeting or conference of the parties,
pursuant to Rules 26(d) & (f} of the Federal Rules of Civil Procedure.

G. The Parties are exempted from making initial disclosures under Fed.
R. Civ. P. 26(a)(1) until further order of this Court.

(24) Service of this Order. Copies of this Order as well as the Motion for
Temporary Restraining Order and all other pleadings, documents, and exhibits
filed contemporaneously with that Motion (other than the complaint and
summons), may be served by any means, including facsimile transmission,
electronic mail or other electronic messaging, personal or overnight delivery, U.S.
Mail or FedEx, by agents and employees of Plaintiff, by any law enforcement
agency, or by private process server, upon any Defendant or any person
(including any financial institution) that may have possession, custody or control
of any asset or document of any Defendant, or that may be subject to any
provision of this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil
Procedure. For purposes of this Section, service upon any branch, subsidiary,
affiliate or office of any entity shall effect service upon the entire entity. Upon
receipt of this Order, the Plaintiff must serve the appointed temporary
receiver, Melanie Damian, with a copy of this Order.

(25) Preliminary Injunction Hearing. Pursuant to Fed. R. Civ. P. 65(b)},
Defendants shall appear before this Court on the Friday January 10, 2020 at
9:00 a.m., to show cause, if there is any, why this Court should not enter a
preliminary injunction, pending final ruling on the Complaint against
Defendants, enjoining the violations of the law alleged in the Complaint,
continuing the freeze of their assets, continuing the receivership, and imposing
such additional relief as may be appropriate.
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 22 of 55

(26) Briefs and Affidavits Concerning Preliminary Injunction.
Defendants shall file with the Court and serve on Plaintiff's counsel any
answering pleadings, affidavits, motions, expert reports or declarations, witness
lists, or legal memoranda no later than four (4) days prior to the preliminary
injunction hearing scheduled pursuant to this Order. Plaintiff may file
responsive or supplemental pleadings, materials, affidavits, witness lists, or
memoranda with the Court and serve the same on counsel for Defendants no
later than one (1) day prior to the preliminary injunction hearing. Should any
party seek to present live testimony, the party’s witness list shall set forth the
name, address, and telephone number of each proposed witness, and a detailed
summary or affidavit revealing the substance of each proposed witness’s
expected testimony. Provided that such affidavits, pleadings, motions, expert
reports, declarations, witness lists, or legal memoranda or oppositions must be
served by personal or overnight delivery, facsimile or email, and be received by
the other party or parties no later than 5:00 p.m. (Eastern time) on the
appropriate dates set forth in this Section.

(27) Duration of the Order. This Order shall expire fourteen (14) days
from the date of entry noted below, unless within such time, the Order is
extended for an additional period pursuant to Fed. R. Civ. P. 65(b)}(2).

Done and ordered at Miami, Florida, on December 13, 2019.

QNESL—

Robbert N. Scola, Jr.
United States District Judge
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 23 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
1 of 12

Attachment A
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 24 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
2.0f 12

FEDERAL TRADE COMMISSION
FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT
Definitions and Instructions:

4. Complete all items. Enter “None” or “N/A” (“Not Applicable”) in the first field only of any item that does not apply
to you. If you cannot fully answer a question, explain why.

2. “Dependents” include your spouse, live-in companion, dependent children, or any other person, whom you or your

spouse (or your children’s other parent) claimed or could have claimed as a dependent for tax purposes at any
time during the past five years.

3. “Assets” and “Liabilities” include ALL assets and liabilities, located within the United States or any foreign country
or territory, whether held individually or jointly and whether held by you, your spouse, or your dependents, or held
by others for the benefit of you, your spouse, or your dependents,

4, Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
being continued. On the continuation page(s), identify the Item number(s) being continued.

5. Type or print legibly.

6. Initial each page in the space provided in the lower right corner,

N

Sign and date the completed financial statement on the last page.

Penalty for False Information:
Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

(1) “in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or devise a material fact;
makes any materially false, fictitious or fraudulent statement or representation, or makes or uses any false writing or
document knowing the same to contain any materially false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

(2) “in any ... statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

(3) “in any (... statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any false
material declaration or makes or uses any other information . . . knowing the same to contain any false material
declaration” (18 U.S.C. § 1623).

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross
loss. 18 U.S.C. § 3571.

 

Federal Trade Commission Financial Statement of individual Defendant
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 25 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page

3 of 12

 

BACKGROUND. INFORMATION

 

 

Item 1. Information About You

 

Full Name

Social Security No.

 

Current Address of Primary Residence

Driver's License No.

State Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone Numbers Date of Birth / /
Home:( ) {mmidd/yyyy)
Fax, () Place of Birth
LJRent LJown From (Date):  / / E-Mail Address
(mmidd/yyyy)
internet Home Page
Previous Addresses for past five years (if required, use additional pages at end of form)
Address From: / | Unt; 7
(mmiddfyyyy) (mmidd/yyyy}
LJRent Clown
Address From / / unt: ff
(Cirent Clown
Address From: f/f Unt: off
rent Clown
identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they
were used:
item 2. Information About Your Spouse or Live-in Companion
Spouse/Companion's Name Social Security No. Date of Birth
fof
(mmidd/yyyy)
Address (if different from yours} Phone Number Place of Birth
{__)

 

 

Rent {_JOwn

From (Date): fof
(mmidd/yyyy)

 

identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they were used:

 

Employer's Name and Address

Job Title

 

 

Years in Present Job

Annual Gross SalaryWages
$

 

Item 3. Information About Your Previous Spouse

 

Name and Address

\ Social Security No.

 

Date of Birth
i of
(mmidd/yyyy)

 

Item 4. Contact Information (name and address of closest living relative other than your spouse)

 

Name and Address

 

Phone Number

( )

 

 

{of 10

Initials:

Federal Trade Commission Financial Statement of Individual Defendant

 
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 26 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
4 of 12

 

Item 5. Information About Dependents (whether or not they reside with you)

 

 

 

 

 

 

 

 

 

 

Name and Address Social Security No. Date of Birth
if
(mmidd/yyyy)
Relationship
Name and Address Social Security No. Date of Birth
i of
(mmidd/yyyy)
Relationship
Name and Address Social Security No. Date of Binh
(mmidd/yyyy)
Relationship
Name and Address Social Security No. Pete of Bich
(mmidd/yyyy}
Relationship

 

 

Item 6, Employment Information/Employment Income

Provide the following information for this year-to-date and for each of the previous five full years, for each business entity of which you were @ director,
officer, member, partner, employee (including self-employment), agent, owner, shareholder, contractor, participant or consultant at any time during that
period. “Income” includes, but is not limited to, any salary, commissions, distributions, draws, consulting fees, loans, loan payments, dividends,
royalties, and benefits for which you did not pay (e.g., health insurance premiums, automobile lease or loan payments) received by you or anyone else

on your behalf,

 

Company Name and Address

Dates Employed

Income Received: Y-T-D & 5 Prior Yrs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Income
From (Month/Year) To (Month/Year)
/ f 20 $
Ownership Interest? (1 Yes [] No $
Positions Held From (Month/Year) To (Month/Year) $
/ / $
/ / $
/ ! $
Company Name and Address Dates Employed Income Received: Y-T-D & 5 Prior Yrs.
Year Income
From (Month/Year) To (Month/Year)
! ! 20 $
Ownership Interest? [] Yes [) No $
Pasitions Held From (Month/Year) To (Month/Year) $
/ i $
/ / $
| ! $
Company Name and Address Dates Employed Income Received: Y-T-D & 5 Prior Yrs.
Year Income
From (Month/Year) To (Month/Year)
/ / 20 $
Ownership Interest? [1] Yes [] No $
Positions Held From (Month/Year) To (Month/Year) $
/ / $
/ ! $
/ / $
Initials:

 

2 of 10 Federal Trade Commission Financial Statement of individual Defendant

 
Case 1:19-cv-25046-RNS Document1i7 Entered on FLSD Docket 12/13/2019 Page 27 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
5 of 12

 

Item 7. Pending Lawsuits Filed By or Against You or Your Spouse
List all pending lawsuits that have been filed by or against you or your spouse in any court or before an administrative agency in the United States or in
any foreign country or territory. Note: At iam 12, jist lawsuits that resulted in final judgments or settlements in your favor. At Item 27, list lawsuits that

resulted in final judgments or settlements against you.

 

. . . Nature of . Status or
Caption of Proceeding Court or Agency and Location Case No. Proceeding Relief Requested Disposition

 

 

 

 

 

 

 

 

 

 

Item 8. Safe Deposit Boxes
List all safe deposit boxes, located within the United States or in any foreign country or territory, whether held individually or jointly and whether held by

you, your spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents.

Name of Owner(s) Name & Address of Depository Institution Box No.

 

Contents

 

 

 

 

 

 

 

 

 

Initials:

3 of 10 Federal Trade Commission Financial Statement of Individual Defendant
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 28 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
6 of 12

 

   

Your: spouse, or any of your depend anit
all docu ; fequested in tem 24 with your completed Financial Statement.

 

ASSETS

 

Item 9. Cash, Bank, and Money Market Accounts

List cash on hand (as opposed to cash in bank accounts or other financlal accounts) and all bank accounts, money market accounts, or other financial
accounts, including but not limited to checking accounts, savings accounts, and certificates of deposit. The term “cash on hand” includes but is not
limited to cash in the form of currency, uncashed checks, and money orders.

 

a. Amount of Cash on Hand $

 

Form of Cash on Hand

 

b. Name on Account

Name & Address of Financial Institution

Account No. Current Balance

 

$

 

 

 

 

 

 

 

 

Item 10. Publicly Traded Securities

List all publicly traded securities, including but not limited to, stocks, stock options, corporate bonds, mutual funds, U.S. government securities (including
but not limited ta treasury bills and treasury notes), and state and municipal bonds. Also list any U.S. savings bonds.

 

 

 

 

 

 

 

 

Owner of Security Issuer Type of Security No. of Units Owned
Broker House, Address Broker Account No.

Current Fair Market Value Loan(s) Against Security

3 $
Owner of Security Issuer Type of Security No. of Units Owned

 

 

Broker House, Address

Broker Account No.

 

Current Fair Market Value

$

Loan(s) Against Security
$

 

 

Owner of Security

{ssuer

 

Type of Security No. of Units Owned

 

 

Broker House, Address

 

Broker Account No.

 

 

Current Fair Market Value

$

Loan(s) Against Security
$

 

 

4o0f 10

Initials:

Federal Trade Commission Financial Statement of individual Defendant

 
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 29 of 55

Case 1:19-cv-25046-RNS *SEALED*

7 of 12

Document 4-2 Entered on FLSD Docket 12/09/2019 Page

 

Item 11. Non-Public Business and Financial Interests

corporation, and oil or mineral lease.

List all non-public business and financial interests, including but not limited to any interest in a non-public corporation, subchapter-S corporation, limited
liability corporation (“LLC”), general or limited partnership, joint venture, sole proprietorship, international business corporation or personal investment

 

Entity's Name & Address

Type of Business or Financia!
interest (e.g., LLC, partnership)

Owner Ownership
(e.g., self, spouse) %

If Officer, Director, Member
or Partner, Exact Title

 

 

 

 

 

 

 

Item 12. Amounts Owed to You, Your Spouse, or Your Dependents

 

Debtor's Name & Address Date Obligation

Incurred (Month/Year}
f

Original Amount Owed

Nature of Obligation (if the result of a final court

$ judgment or settlement, provide court name

and docket number)

 

Current Amount Owed
$

 

Payment Schedule
$

 

Debtor's Telephone

Debtor's Relationship to You

 

Debtor's Name & Address Date Obligation
incurred (Month/Year)

i

Original Amount Qwed

and docket number)

 

Current Amount Owed
$

Payment Schedule
$

 

 

Debtor's Telephone

 

Debtor's Relationship to You

 

Nature of Obligation (if the result of a final court
3 judgment or settlement, provide court name

 

Item 13. Life Insurance Policies

List all life insurance policies (including endowment poilcles) with any cash surrender value.

 

 

 

 

 

 

 

Insurance Company's Name, Address, & Telephone No. Beneficiary Policy No. Face Value
$
Insured Loans Against Policy | Surrender Value
$ $
Insurance Company's Name, Address, & Telephone No. Beneficiary Policy No. Face Value
$
insured Loans Against Policy | Surrender Value
$ $

 

Item 14. Deferred Income Arrangements

other retirement accounts, and college savings plans (e.g., 529 Plans).

List all deferred income arrangements, including but not limited to, deferred annuities, pensions plans, profit-sharing plans, 401(k) plans, IRAs, Keoghs,

 

 

 

 

 

 

 

 

 

Trustee or Administrator's Name, Address & Telephone No. Name on Account Account No.
Date Established Type of Plan Surrender Vatue before
if Taxes and Penalties
(mmidd/yyyy) 3
Trustee or Administrator's Name, Address & Telephone No. Name on Accourt Account No.
Date Established Type of Plan Surrender Value before
i of Taxes and Penalties
$

 

Initials:

 

 

5 of 10

Federal Trade Commission Financial Statement of Individual Defendant

 
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 30 of 55

Case 1:19-cv-25046-RNS *SEALED*

8 of 12

Document 4-2. Entered on FLSD Docket 12/09/2019 Page

 

Item 15. Pending Insurance Payments or Inheritances
List any pending insurance payments or inheritances owed to you.

 

Type

Amount Expected

Date Expected (mm/dd/yyyy)

 

iof

 

fof

 

 

 

if

 

item 16. Vehicles

List all cars, trucks, motorcycles, boats, airplanes, and other vehicles.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle Type Year Registered Owner's Name Purchase Price Original Loan Amount | Current Balance
$ $ $
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Model Address of Vehicle's Location Lender's Name and Address
Vehicle Type Year Registered Owner's Name Purchase Price Original Loan Amount | Current Balance
$ $ $
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Model Address of Vehicle's Location Lender's Name and Address
Vehicle Type | Year Registered Owner's Name Purchase Price Original Loan Amount Current Balance
$ $ $
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Model Address of Vehicle's Location Lender’s Name and Address
Vehicle Type | Year Registered Owner's Name Purchase Price Original Loan Amount Current Balance
$ $ $
Make Registration State & No. AccountLoan Noa. Current Value Monthly Payment
$ $
Mode! Address of Vehicle's Location Lender's Name and Address

 

{tem 17. Other Personal Property
List all other personal property not listed In Items 9-
limited to coins, stamps, artwork, gemstones, jewelry,

16 by category, whether held for personal use, investment or any other reason, including but not
bullion, other collectibles, copyrights, patents, and other intellectual property.

 

Property Category
(e.g., artwork, jewelry)

Name of Owner

Property Location

Acquisition Cost

Current Value

 

 

 

 

 

 

 

§ $
$ $
$ $

 

 

6 of 10

jnitials:

Federal Trade Commission Financial Statement of Individual Defendant

 
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 31 of 55

Case 1:19-cv-25046-RNS *SEALED*

9 of 12

Document 4-2 Entered on FLSD Docket 12/09/2019 Page

 

Item 18, Real Property

List all real property Interests (including any land contract)

 

Property's Location

 

Type of Property

 

Name(s) on Title or Contract and Ownership Percentages

 

Acquisition Date (mmiddiyyyy)
i of $

 

Purchase Price

Current Value

$

 

Basis of Valuation

 

Lender’s Name and Address

 

Loan or Account No.

Current Balance On First Mortgage or
Contract

 

 

 

 

$
Monthly Payment
$
Other Mortgage Loan(s) (describe) Monthly Payment CD Rental Unit
$
Current Balance Monthly Rent Received
$ $

 

 

Property's Location

 

Type of Property

 

Name(s) on Title or Contract and Ownership Percentages

 

Acquisition Date (mm/dd/yyyy)
if $

 

Purchase Price

Current Value
$

 

Basis of Valuation

 

Lender's Name and Address

 

Loan or Account No.

Current Balance On First Mortgage or
Contract

 

 

 

 

$
Monthly Payment
$
Other Mortgage Loan(s) (describe) Monthly Payment Cl Rental Unit
$
Current Balance Monthly Rent Received
$ $

 

 

LIABILITIES

 

item 19. Credit Cards

List each credit card account held by you, your spouse, or your dependents, an
whether issued by a United States or foreign financial institution.

d any other credit cards that you, your spouse, Or your dependents use,

 

Name of Credit Card (e.g., Visa,
MasterCard, Department Store)

Account No.

Name(s) on Account

Current Balance

 

 

 

 

 

 

 

4A 1A [69 14) A

 

 

Item 20, Taxes Payable

List all taxes, such as Income taxes or real estate taxes, owed by you, your spouse, Of Your dependents.

 

 

 

 

 

 

 

 

 

Type of Tax Amount Owed Year Incurred
$
$
$
Initials:
7 of 10 Federal Trade Commission Financial Statement of Individual Defendant

 
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 32 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page
10 of 12

 

Item 21. Other Amounts Owed by You, Your Spouse, or Your Dependents
List ali other amounts, not listed elsewhere in this financial statement, owed by you, your spouse, or your dependents.

 

Lender/Creditors Name, Address, and Telephone No. | Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
number)

 

Lender/Creditor's Relationship to You

 

Date Liability Was Incurred

 

 

 

 

i] Original Amount Owed Current Amount Owed Payment Schedule
(mmidd/yyyy) $ $
Lender/Creditor's Name, Address, and Telephone No. | Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
number)

 

Lender/Creditor's Relationship to You

 

 

Pate Liability Was incurred Original Amount Owed Current Amount Owed Payment Schedule

(mmidd/yyyy) $ $

 

 

 

 

OTHER FINANCIAL INFORMATION

 

Item 22. Trusts and Escrows

List all funds and other assets that are being held in trust or escrow by any person or entity for you, your spouse, or your dependents. Include any legal
retainers being held on your behalf by legal counsel. Also list all funds or other assets that are being heid In trust or escrow by you, your spouse, Or your
dependents, for any person or entity.

 

 

 

 

Trustee or Escrow Agent's Name & Address Date Established Grantor Beneficiaries Present Market Value of Assets*
(mmidd/yyyy)
i of $
fof $
i of $

 

 

 

 

 

*If the market value of any asset is unknown, describe the asset and state its cost, if you know it.

 

Item 23. Transfers of Assots

List each person or entity to whom you have transferred, in the aggregate, more than $5,000 in funds or other assets during the previous five years by
loan, gift, sale, or other transfer (exclude ordinary and necessary living and business expenses paid to unrelated third parties), For each such person or
entity, state the total amount transferred during that period.

 

 

 

 

 

 

 

 

 

 

 

 

' : : . Transfer Date Type of Transfer
Transferee's Name, Address, & Relationship Property Transferred Aggregate Value (mmiddi ) (e.g., Loan, Gift)
$ fof
$ io
$ io]
“If the market value of any asset is unknown, describe the asset and state its cost, if you know it.
Initials:

 

Bof 10 Federal Trade Commission Financial Statement of Individual Defendant
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 33 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page

11 of 12

 

Item 24. Document Requests
Provide capies of the following documents with your completed Financial Statement.

 

Federal tax returns filed during the last three years by or on behalf of you, your spouse, or your dependents.

 

All applications for bank loans or other extensions of credit (other than credit cards) that you, your spouse, or your
dependents have submitted within the last two years, including by obtaining copies from lenders if necessary.

 

 

 

 

 

 

 

Item 9 For each bank account listed in Item 9, all account statements for the past 3 years.
For each business entity listed in Item 11, provide (including by causing to be generated from accounting records) the

item 11 most recent balance sheet, tax return, annual income statement, the most recent year-to-date income statement, and all
general ledger files from account records,
All appraisals that have been prepared for any property listed in Item 17, including appraisals done for insurance

Item 17 purposes. You may exclude any category of property where the total appraised value of all property in that category is
less than $2,000.

ltem 18 All appraisals that have been prepared for real property listed in ftem 18.

tem 21 Documentation for all debts listed in Iter 21.

tem 22 All executed documents for any trust or escrow listed in Item 22. Also provide any appraisals, including insurance

appraisals that have been done for any assets held by any such trust or in any such escrow.

 

SUMMARY FINANCIAL SCHEDULES

 

Item 25. Combined Balance Sheet for You, Your Spouse, and Your Dependents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets Liabilities
Cash on Hand (Item 9) $ Loans Against Publicly Traded Securities (Item 10) $
Funds Held in Financial Institutions (!tem 9) $ Vehicles - Liens (Item 16) $
U.S. Government Securities (Item 10) $ Real Property ~ Encumbrances (Item 18) 3
Publicly Traded Securities (Item 10) $ Credit Cards (Item 19} $
Non-Public Business and Financial Interests (Item 11) | $ Taxes Payable (Item 20) $
Amounts Owed to You {Item 42) $ Amounts Owed by You (item 21) $
Life Insurance Policies (Item 13} $ Other Liabilities (Itemize)
Deferred income Arrangements (Item 14) $ $
Vehicles (item 16) $ $
Other Personal Property (Item 17) $ $
Real Property (Item 18) $ $
Other Assets (itemize) $
$ $
$ $
$ $
Total Assets | $ Total Liabilities $

 

 

 

 

 

item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents

Provide the current monthly income and expenses for you, your spouse, and your dependents. Do not include credit card payments separately, rather,
include credit card expenditures in the appropriate categories.

 

 

 

 

 

 

 

 

 

Income (State source of each item) Expenses

Salary - After Taxes Mortgage or Rental Payments for Residence(s)

Source: $ $
Fees, Commissions, and Royalties Property Taxes for Residence(s}

Source: $ $
Interest Rental Property Expenses, including Mortgage Payments, Taxes,
Source: $ and Insurance $
Dividends and Capital Gains Car or Other Vehicle Lease or Loan Payments

Source: $ $
Gross Rental Income Food Expenses

Source; $ $
Profits from Sole Proprietorships Clothing Expenses

Source: $ $
Distributions from Partnerships, S-Corporations, Utilities

and LLCs $ 5
Source:

 

 

 

 

Initials:

 

 

9 of 10 Federal Trade Commission Financial Statement of Individual Defendant

 
Case 1:19-cv-25046-RNS Document1i7 Entered on FLSD Docket 12/13/2019 Page 34 of 55
Case 1:19-cv-25046-RNS *SEALED* Document 4-2 Entered on FLSD Docket 12/09/2019 Page

 

 

 

 

 

 

 

 

 

 

 

12 of 12
Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents (cont.)
Distributions from Trusts and Estates Medica! Expenses, Including Insurance
Source: $ $
Distributions from Deferred Income Arrangements Other Insurance Premiums
Source: $ $
Social Security Payments $ Other Transportation Expenses $
Alimony/Child Support Received $ Other Expenses (Itemize)
Gambling Income $ $
Other income (itemize) $
$ $
$ $
$ $
Total Income | § Total Expenses $

 

 

 

 

ATTACHMENTS

 

Item 27. Documents Attached to this Financial Statement .
List all documents that are being submitted with this financial statement. For any Item 24 documents that are not attached, explain why.

 

Item: No. Document Relates To Description of Document

 

 

 

 

 

 

 

 

 

 

 

| am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. | have used my best efforts to obtain the information requested in this statement. The
responses | have provided to the items above are true and contain all the requested facts and information of which | have
notice or knowledge. | have provided all requested documents in my custody, possession, or control. | know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). | certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:

 

(Date) Signature

 

10 of 10 Federal Trade Commission Financial Statement of Individual Defendant
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 35 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
1 of 16

Attachment B
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 36 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page

2 of 16

FEDERAL TRADE COMMISSION

FINANCIAL STATEMENT OF CORPORATE DEFENDANT

 

Instructions:

1.

Complete all items. Enter “None” or "N/A" (“Not Applicable”) where appropriate. If you cannot fully answer a
question, explain why.

The font size within each field will adjust automatically as you type to accommodate longer responses.

In completing this financial statement, “the corporation” refers not only to this corporation but also to each of its
predecessors that are not named defendants in this action.

When an Item asks for information about assets or liabilities “held by the corporation,” include ALL such assets

and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
benefit of the corporation.

Attach continuation pages as needed, On the financial statement, state next to the Item number that the Item is
being continued. On the continuation page(s), identify the Item number being continued,

Type or print legibly.

An officer of the corporation must sign and date the completed financial statement on the last page and initial
each page in the space provided in the lower right comer.

Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

(1) “in any matter within the jurisdiction of any department or agency of the United States knowingly and
willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false,
fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
same to contain any false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

(2) “in any . . , statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

(3) “in any (. . . statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
false material declaration or makes or uses any other information... knowing the same to contain any false
material declaration.” (18 U.S.C. § 1623)

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any

person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss.
18 U.S.C. § 3571.

 
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 37 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
3 0f16

BACKGROUND INFORMATION

Item 1. General Information

 

Corporation’s Full Name

 

 

 

 

Primary Business Address From (Date)
Telephone No. Fax No.
E-Mail Address Internet Home Page

 

 

All other current addresses & previous addresses for past five years, including post office boxes and mail drops:

 

 

Address From/Until
Address From/Until
Address From/Until

 

All predecessor companies for past five years:

 

 

 

 

 

 

 

 

 

 

 

 

Name & Address From/Until
Name & Address From/Until
Name & Address From/Until
Item 2. Legal Information

Federal Taxpayer ID No. State & Date of Incorporation

State Tax ID No. State Profit or Not For Profit
Corporation’s Present Status: Active Inactive Dissolved

If Dissolved: Date dissolved By Whom

Reasons

Fiscal Year-End (Mo./Day) Corporation’s Business Activities

Item 3. Registered Agent

Name of Registered Agent

 

Address Telephone No.

Page 2 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 38 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
4 of 16

Item 4. Principal Stockholders

List all persons and entities that own at least 5% of the corporation’s stock.

Name & Address % Owned

 

 

 

 

Item 5, Board Members

List all members of the corporation’s Board of Directors.

Name & Address % Owned Term (From/Until)

 

 

 

 

 

Item 6. Officers

 

List all of the corporation’s officers, including de facto officers (individuals with significant management responsibility
whose titles do not reflect the nature of their positions).

Name & Address % Owned

 

 

 

 

 

Page 3 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 39 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
5 of 16

Item 7, Businesses Related to the Corporation

List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.

Name & Address Business Activities % Owned

 

 

 

State which of these businesses, if any, has ever transacted business with the corporation

 

Item 8. Businesses Related to Individuals

List all corporations, partnerships, and other business entities in which the corporation’s principal stockholders, board
members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.

Individual’s Name Business Name & Address Business Activities % Owned

 

 

 

State which of these businesses, if any, have ever transacted business with the corporation

 

Item 9. Related Individuals

 

List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
years and current fiscal year-to-date. A “related individual” is a spouse, sibling, parent, or child of the principal
stockholders, board members, and officers (i.e., the individuals listed in Items 4 - 6 above).

Name and Address Relationship Business Activities

 

 

 

Page 4 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 40 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
6 of 16

Item 10. Outside Accountants

List all outside accountants retained by the corporation during the last three years.

Name Firm Name Address CPA/PA?

 

 

 

 

 

 

Item L1. Corporation’s Recordkeeping

List all individuals within the corporation with responsibility for keeping the corporation’s financial books and records for
the last three years.

Name, Address, & Telephone Number Position(s) Held

 

 

 

 

Item 12. Attorneys

List all attorneys retained by the corporation during the last three years.

Name Firrn Name Address

 

 

 

 

 

Page 5 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 41 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
7 of 16

Item 13, Pending Lawsuits Filed by the Corporation

List all pending lawsuits that have been filed by the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments or settlements in favor of the corporation in Item 25).

Opposing Party’s Name & Address

 

Court’s Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No, Relief Requested _ Nature of Lawsuit

 

Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

 

Court’s Name & Address
Docket No. Relief Requested Nature of Lawsuit

Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

 

Opposing Party's Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

 

 

Page 6 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 42 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
8 of 16

Item 14, Current Lawsuits Filed Against the Corporation

List all pending lawsuits that have been filed against the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments, settlements, or orders in Items 26 - 27).

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court’s Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

 

Opposing Party’s Name & Address
Court’s Name & Address
Docket No. Relief Requested Nature of Lawsuit

Status

 

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

 

Page 7 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 43 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
9 of 16

Item 15, Bankruptcy Information
List all state insolvency and federal bankruptcy proceedings involving the corporation.

Commencement Date Termination Date Docket No.

If State Court: Court & County If Federal Court: District

 

Disposition

 

Item 1 Safe Deposit Boxes

List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
benefit of the corporation. On a separate page, describe the contents of each box.

Owner’s Name Name & Address of Depository Institution Box No.

 

 

 

 

 

FINANCIAL INFORMATION
REMINDER: When an Item asks for information about assets or liabilities “held by the corporation,” include
ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
others for the benefit of the corporation,

Item 17. Tax Returns

List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.

 

 

 

 

Federal/ Tax Year Tax Due Tax Paid Tax Due Tax Paid Preparer’s Name
State/Both Federal Federal State State
3 3 $ $
$ $ $ $
$ $ $ $

 

Page 8 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 44 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
10 of 16

Item 18. Financial Statements

List all financial statements that were prepared for the corporation’s last three complete fiscal years and for the current
fiscal year-to-date. Attach copies of all statements, providing audited statements if available.

Year Balance Sheet Profit & Loss Statement Cash Flow Statement Changes in Owner’s Equity Audited?

 

 

 

 

Item 19, Financial Summary

For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not

provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial
information.

Current Year-to-Date | Year Ago 2 Years Ago 3 Years Ago

Gross Revenue

Expenses
Net Profit After Taxes

 

 

Payables

PmaF FA FB HF

 

Receivables

Item 20. Cash, Bank, and Money Market Accounts

List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
certificates of deposit, held by the corporation. The term “cash” includes currency and uncashed checks.

 

 

 

 

Cash on Hand $ Cash Held for the Corporation’s Benefit $
Name & Address of Financial Institution Signator(s).on Account Account No. Current
Balance
$
$
$
$

 

Page 9 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 45 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
11 of 16

Item 21. Government Obligations and Publicly Traded Securities

List all U.S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
the corporation. Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
bearer bonds, state and municipal bonds, and mutual funds, held by the corporation.

 

 

 

 

Issuer Type of Security/Obligation

No. of Units Owned Current Fair Market Value $ Maturity Date
Issuer Type of Security/Obligation

No. of Units Owned Current Fair Market Value $ Maturity Date
Item 22. Real Estate

List all real estate, including leaseholds in excess of five years, held by the corporation.

Type of Property Property’s Location

 

Name(s) on Title and Ownership Percentages

 

Current Value $ Loan or Account No.

 

Lender’s Name and Address

 

 

Current Balance On First Mortgage $ Monthly Payment $

Other Loan(s) (describe) Current Balance $
Monthly Payment $ Rental Unit? Monthly Rent Received $
Type of Property Property’s Location

 

 

Name(s) on Title and Ownership Percentages

 

Current Value $ Loan or Account No.

 

Lender’s Name and Address

 

 

Current Balance On First Mortgage $ Monthly Payment $
Other Loan(s) (describe) Current Balance $
Monthly Payment $ Rental Unit? Monthly Rent Received $

Page 10 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 46 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
12 of 16

Item 23. Other Assets

List all other property, by category, with an estimated value of $2,500 or more, held by the corporation, including but not

limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
intellectual property.

 

 

 

 

 

 

 

 

 

Property Category Property Location Acquisition Current
Cost Value

$ $

$ $

$ $

$ $

$ $

$ $

$ $

$ $

$ $

Item 24, Trusts and Escrows

List all persons and other entities holding funds or other assets that are in escrow or in trust for the corporation.

Trustee or Escrow Agent’s Description and Location of Assets Present Market
Name & Address Value of Assets

Page 11 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 47 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
13 of 16

Item 25. Monetary Judgments and Settlements Owed To the Corporation
List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation.

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.

Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

 

 

Court’s Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $
Item 26. Monetary Judgments and Settlements Owed By the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.
Opposing Party’s Name & Address

Court’s Name & Address Docket No.
Nature of Lawsuit Date Amount $

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.

Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.

Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.

Nature of Lawsuit Date of Judgment Amount $

Page |2 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 48 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
14 of 16

item 27. Government Orders and Settlements

List all existing orders and settlements between the corporation and any federal or state government entities.

 

 

 

 

Name of Agency | Contact Person

Address Telephone No.
Agreement Date Nature of Agreement

Item 28, Credit Cards

List all of the corporation’s credit cards and store charge accounts and the individuals authorized to use them.

Name of Credit Card or Store Names of Authorized Users and Positions Held

 

 

 

 

 

Item 29. Compensation of Employees

List all compensation and other benefits received from the corporation by the five most highly compensated employees,
independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
fiscal years and current fiscal year-to-date. “Compensation” includes, but is not limited to, salaries, commissions,
consulting fees, bonuses, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits” include,
but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
individuals, or paid to others on their behalf.

 

 

 

 

 

Name/Position Current Fiscal 1 YearAgo 2 Years Ago Compensation or
Year-to-Date Type of Benefits

$ $ $

3 $ $

$ $ $

3 $ 3

$ $ $

 

Page 13 Initials
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 49 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
15 of 16

Item 30. Compensation of Board Members and Officers

List all compensation and other benefits received from the corporation by each person listed in Items 5 and 6, for the
current fiscal year-to-date and the two previous fiscal years. “Compensation” includes, but is not limited to, salaries,
commissions, consulting fees, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits”
include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to
the individuals, or paid to others on their behalf.

 

 

 

 

 

 

 

 

 

Name/Position Current Fiscal ] YearAgo 2 Years Ago Compensation or
Year-to-Date Type of Benefits

$ $ $

$ $ $

$ $ 3

8 $ $

$ $ $

$ 3 $

$ 3 $

$ $ $

Item 31. Transfers of Assets Including Cash and Property

List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
previous three years, by loan, gift, sale, or other transfer.

 

 

 

 

 

 

Transferee’s Name, Address, & Relationship Property Aggregate Transfer § Type of Transfer
Transferred Value Date (e.g., Loan, Gift)

$

$

3

$

$

 

Page 14 ; Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 50 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-3 Entered on FLSD Docket 12/09/2019 Page
16 of 16

Item 32. Documents Attached to the Financial Statement

List all documents that are being submitted with the financial statement.

Item No, Document Description of Document
Relates To

 

 

 

 

 

 

 

 

 

1 am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession, or control. | know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:

 

 

(Date) Signature

 

Corporate Position

Page 15 Initials
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 51 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page
1 of 3

Attachment C
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 52 of 55
Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page

2 of 3
om 4506 Request for Copy of Tax Return
(March 2019) » Bo nat sign this form unless all applicable fines have been completed. OMB No. 1545-0429
»R t ible.
Department of the Treasury equest may be rejected if the form Is incomplete or illegible
Internal Revenue Service >» For more Information about Form 4506, visit www.irs.gov/form4506,

 

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many retums free of charge, The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires, See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on "Get a Tax Transcript...” or call 1-800-908-9946.

 

ja Name shown on tax return. If a joint return, enter the name shown first. tb First social security number on tax retum,
individual taxpayer identification number, or
employer identification number (see instructions)

 

2a [fa joint retum, enter spouse’s name shown on tax return. 2b Second social security number or individual
taxpayer identification number if joint tax return

 

 

3 Current name, address {including apt., room, or suite no.), city, state, and ZIP code (see instructions)

 

4 Previous address shown on the last return filed if different from line 3 (see instructions)

 

5 If the tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number,

 

Caution: if the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return to the third party listed on fine
5, the IRS has no control over what the third party does with the information, if you would like to limit the third party's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

6 Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
type of return, you must complete another Form 4506. >

 

Note: If the copies must be certified for court or administrative proceedings, check here. 6. 7 ww ee im

7 ~=Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
eight years or periods, you must attach another Form 4506.

 

8 Fee. There is a $50 fee for each return requested. Full payment must be Included with your request or it will
be rejected. Make your check or money order payable to "United States Treasury.” Enter your SSN, ITIN,
or EIN and “Form 4506 request” on your check or money order.

 

 

a Costforeachretun . . . Ce $ 50.00
b Number of returns requested on line 7 . a
© Total cost. Multiply line 8abyline 8b 2 |, $
9 — If we cannot find the tax return, we will refund the Tee. if the refund should go fo the third party fisted on vine 4, “Gheck here. . . . , EC]

 

Caution: Do not sign this form unless ail applicable lines have been cornpleted.

Signature of taxpayer(s). | declare that | am either the taxpayer whose name is shown on line ia or 2a, or a person authorized to obtain the tax retum
requested. ff the request applies to a joint retum, at laast one spouse must sign. {f signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, | certify that | have the authority to
execute Farm 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.

CL) Signatory attests that he/she has read the attestation clause and upon so reading

 

declares that he/she has the authority to sign the Form 4506. See instructions. hone number of taxpayer on line
Sign Signature {see instructions) Date
Here

 

» Tite (if line 1a above is a corporation, partnership, estate, or trust)

|

» Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 41721E Form 4506 (Rev. 3-2019)
Case 1:19-cv-25046-RNS Document17 Entered on FLSD Docket 12/13/2019 Page 53 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-4 Entered on FLSD Docket 12/09/2019 Page
3 of 3

Form 4506 (Rev, 3-2019}

Section references are to the Internal Revenue Code
uniess otherwise noted.

Future Developments

Far the latest information about Form 4506 and its
instructions, go to www.irs.gov/form4506.
Information about any recent developments affecting
Form 4506, Form 4506-T and Form 4506T-EZ will be
posted on that page.

General Instructions

Caution: Do not sign this form unless all applicable
lines nave been completed.

Purpose of form. Use Form 4506 to request a copy
of your tax return. You can also designate (on line 5)
a third party to receive the tax return,

How long will It take? it may taka up to 75
calendar days for us to process your request.

Tip. Use Form 4506-T, Request for Transcript of Tax
Return, to request tax return transcripts, tax account
information, W-2 information, 1099 information,
verification of nonfiling, and records of account.

Automated transcript request. You can quickly
request transcripts by using our automated self-help
service tools. Please visit us at IRS.gov and click on
“Get a Tax Transcript...” or call 1-800-908-9946.

Where to file. Attach payment and mail Form 4506
to the address below for the state you lived in, or the
state your business was in, when that retum was
filed. There are two address charts: one for
individual returns (Form 1040 series) and one for all
other retums.

If you are requesting a return for more than one
year or period and the chart below shows two
different addresses, send your request to the
address based on the address of your most recent
return.

Chart for individual returns
(Form 1040 series)

If you filed an
individual retum
and lived in:

Mail to:

 

Alabama, Kentucky,
Louisiana, Mississippl,
Tennessee, Texas, a

Chart for all other returns

tf you lived in
or your business
was in:

Mail to:

 

Alabama, Alaska,
Arizona, Arkansas,
California, Colorado,
Connecticut, Delaware,
District of Columbia,
Florida, Georgia, Hawaii,
idaho, Illinols, indiana,
lowa, Kansas, Kentucky,
Louisiana, Maine,
Maryland,
Massachusetts,
Michigan, Minnesota,
Mississippi,

Missour, Montana,
Nebraska, Nevada, New
Hampshire, New Jersey,
New Mexico, New York,
North Carolina,

North Dakota, Ohio,
Oklahoma, Oregon,
Pennsylvania, Rhode
(sland, South Carolina,
South Dakota,
Tennessee, Texas, Utah,
Varmont, Virginia,
Washington, West
Virginia, Wisconsin,
Wyoming, a foreign
country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of the
Northern Mariana
Islands, the U.S. Virgin
tslands, or A.P.O, or
F.P.0, address

Internal Revenue Service
RAIVS Team

P.O. Box 9941

Mait Stop 6734

Ogden, UT 84409

Page 2

Corporations. Generally, Form 4506 can be
signed by: (1) an officer having legal authority to bind
the corporation, (2) any person designated by the
board of directors or other governing body, or (3)
any officer or employee on written request by any
principal officer and attested to by the secretary or
other officer. A bona fide shareholder of record
owning 1 percent or more of the outstanding stock
of the corporation may submit a Form 4506 but must
provide documentation to support the requester's
right to receive the information.

Partnerships. Generally, Form 4506 can be
signed by any person who was a member of the
partnership during any part of the tax period
requested on line 7.

All others. See section 6103(e) if the taxpayer has
died, is insolvent, is a dissolved corporation, or ifa
trustee, guardian, executor, receiver, or
administrator is acting for the taxpayer.

Note: If you are Heir at iaw, Next of kin, or
Beneficiary you must be able to establish a material
interest In the estate or trust.

Documentation. For entities other than individuals,
you must attach the authorization document. For
example, this could be the jetter from the principal
officer authorizing an employee of the corporation or
the letters testamentary authorizing an individual to
act for an estate.

Signature by a representative. A representative
can sign Form 4506 for a taxpayer only if this
authority has been specifically delagated to the
representative on Form 2848, line 5a, Form 2848
showing the delegation must be attached to Form
4506.

 

 

Specific Instructions

Line 1b. Enter your employer identification number
(EIN) if you are requesting a copy af a business
return. Otherwise, enter the first social security
number (SSN} or your individual taxpayer

foreign country, American
Samoa, Puerto Rico,
Guam, the
Commonweaith of the
Northern Marana Isiands,
the U.S. Virgin islands, or
A.P.O, or F.P.Q, address

Internal Revenue Service
RAIVS Team

Stop 6716 AUSG
Austin, TX 73301

 

Alaska, Arizona,
Arkansas, California,
Colorado, Hawaii, idaho,
illinois, indiana, lowa,
Kansas, Michigan,
Minnesota, Montana,
Nebraska, Nevada, New
Mexico, North Dakota,
Oklahoma, Oregon,
South Dakota, Utah,
Washington, Wisconsin,
Wyoming

Internal Revenue Service
RAIVS Team

Stop 37106

Frasno, CA 93888

 

Connecticut,
Delaware, District of
Columbia, Florida,
Georgia, Maine,
Maryland,
Massachusetts,
Missoun, New
Hampshire, New Jersey,
New York, North
Carolina, Ohio,
Pennsyivania, Rhode
Island, South Carolina,
Vermont, Virginia, West
Virginia

Internal Revenue Service
RAIVS Team

Stop 6705 S-2

Kansas City, MO

64999

 

identification number {ITIN} shown on the return, For
example, if you are requesting Form 1040 that
includes Schedule C (Form 1040), anter your SSN.

Line 3. Enter your current address. If you use a P.O.
box, please include It on this line 3.

Line 4, Enter the address shown on the last return
filad If different from the address entered on line 3.

Note: if the addresses on lines 3 and 4 are different
and you nave not changed your address with the
IRS, file Form 8822, Change of Address. For a
business address, file Form 8822-B, Change of
Address or Responsible Party — Business,
Signature and date. Form 4506 must be signed and
dated by the taxpayer listed on line 1a or 2a. The
IRS must receive Form 4506 within 120 days of the
date signed by the taxpayer or It will be rejected.
Ensure that all applicable lines are completed before

signing.
A signature area to acknowledge you
have the authority to sign and request
Priel the information. The form will not be
processed and retumed to you if the bax is
unchecked,

individuals. Copies of jointly filed tax retums may
be furnished to either spouse. Only one signature is
required. Sign Form 4506 exactly as your name
appeared on the original return. If you changed your
name, also sign your current name.

You must check the box in the

Privacy Act and Paperwork Reduction Act
Notice. We ask for the information on this form to
establish your right to gain access to the requested
retum(s) under the Internal Revenue Code. We need
this information to properly identify the return(s) and
respond to your request. If you request a copy of a
tax return, sections 6103 and 6109 require you to
provide this information, including your SSN or EIN,
to process your request. If you do not provide this
information, we may not be able te process your
request, Providing false or fraudulent information
may subject you to penalties,

Routine uses of this information Include giving it to
the Department of Justice for civil and criminal
litigation, and cities, states, the District of Columbia,
and U.S. commonwealths and possessions for use
in administering their tax laws. We may also
disclose this information to other countries under a
tax treaty, to federal and state agencies to enforce
federal nontax criminal laws, or to federal law
enforcement and intelligence agencies to combat
terrorism,

You ars not required to provide the information
requasted on a form that is subject to the Paperwork
Reduction Act uniess the form displays a valid OMB
control number. Books or recards relating to a form
or its instructions must be retained as long as their
contents may become material in the administration
of any Internal Revenue law. Generally, tax returns
and return information are confidential, as required
by saction 6103.

The time needed to complete and file Form 4506
will vary depending on individual circumstances. The
estimated average time is: Learning about the law
or the form, 10 min.; Preparing the form, 16 min.;
and Copying, assembling, and sending the form
to the IRS, 20 min.

if you have comments concerning the accuracy of
these time estimates or suggestions for making
Form 4506 simpler, we would ba happy to hear from
you. You can write to:

internal Revenue Service

Tax Forms and Publications Division
1111 Constitution Ave, NW, IR-6526
Washington, DC 20224.

Qo not send the form to this address. Instead, see
Where to file on this page.
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 54 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-5 Entered on FLSD Docket 12/09/2019 Page
1 of 2

Attachment D
Case 1:19-cv-25046-RNS Document 17 Entered on FLSD Docket 12/13/2019 Page 55 of 55

Case 1:19-cv-25046-RNS *SEALED* Document 4-5 Entered on FLSD Docket 12/09/2019 Page
2 of 2

CONSENT TO RELEASE FINANCIAL RECORDS

I, of , (City,
State), do hereby direct any bank, saving and loan association, credit union,
depository institution, finance company, commercial lending company, credit card
processor, credit card processing entity, automated clearing house, network
transaction processor, bank debit processing entity, automated clearing house,
network transaction processor, bank debit processing entity, brokerage house,
escrow agent, money market or mutual fund, title company, commodity trading
company, trustee, or person that holds, controls, or maintains custody of assets,
wherever located, that are owned or controlled by me or at which there is an
account of any kind upon which I am authorized to draw, and its officers,
employees, and agents, to disclose all information and deliver copies of all
documents of every nature in its possession or control which relate to the said
accounts to any attorney of the Federal Trade Commission, and to give evidence
relevant thereto, in the matter of FTC v. On Point Global LLC, et al., now pending
in the United States District Court for the Southern District of F lorida, and this
shall be irrevocable authority for so doing.

This direction is intended to apply to the laws of countries other than the
United States of America which restrict or prohibit disclosure of bank or other
financial information without the consent of the holder of the account, and shall be
construed as consent with respect hereto, and the same shall apply to any of the
accounts for which I may be a relevant principal.

Dated: Signature:

 

Printed Name:

 
